Citation Nr: 1729303	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-21 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to December 23, 2013, and in excess of 50 percent from December 23, 2013, for dysthymic disorder.

2.  Entitlement to an initial rating in excess of 10 percent prior to November 30, 2006, and in excess of 20 percent thereafter, for left shoulder acromioclavicular joint arthrosis with nerve impingement syndrome.

3.  Entitlement to an effective date earlier than April 26, 2000, for the grant of service connection for tinnitus.

[The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred by the Veteran is addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from January 1977 to January 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 (left shoulder and tinnitus) and July 2011 (dysthymic disorder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

With respect to the claim for higher initial ratings for the left shoulder acromioclavicular joint arthrosis with nerve impingement syndrome, the RO granted service connection for the disability in a September 2010 rating decision and assigned a 10 percent rating, effective January 3, 2001 and a 20 percent rating, effective April 12, 2010.  In November 2010, the Veteran disagreed with the assigned 20 percent rating, effective April 12, 2010.  The Veteran contended that he should be entitled to the 20 percent rating for the entirety of the appeal.  In a May 2015 rating decision, the RO determined that the 20 percent rating should be effective from November 30, 2006.  Although the issue certified to the Board was phrased as entitlement to an earlier effective date for the assignment of the 20 percent rating, the Board notes that the Veteran timely filed a notice of disagreement with the September 2010 rating decision in regard to the assigned initial disability rating.  As such, the issue has been recharacterized on the title page. Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009).
     
With respect to the claim for an earlier effective date for the grant of service connection for tinnitus, in a September 2010 rating decision, the RO effectuated a November 2009 Board decision that granted service connection for tinnitus and assigned an effective date of May 23, 2005.  In a subsequent July 2013 rating decision, the RO granted an earlier effective date of April 26, 2000, for the grant of service connection for tinnitus.  The Veteran continues to seek an effective date earlier than April 26, 2000, for the grant of service connection for tinnitus. 

The issue of entitlement to an initial rating in excess of 10 percent prior to November 30, 2006, and in excess of 20 percent thereafter, for left shoulder acromioclavicular joint arthrosis with nerve impingement syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In testimony at the October 2016 Board hearing, prior to the promulgation of a decision by the Board, the Veteran affirmed that he wished to withdraw the appeal for entitlement to a higher initial rating for dysthymic disorder.

2.  The April 26, 2000, claim is the earliest communication that can be construed as a claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to an initial rating in excess of 30 percent prior to December 23, 2013, and in excess of 50 percent from December 23, 2013, for dysthymic disorder have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for an effective date earlier than April 26, 2000 for the grant of service connection for tinnitus are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3,155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Oral testimony reduced to writing in a transcript of the testimony is sufficient to satisfy the requirement of § 20.204.

During the pendency of the appeal, during the October 2016 Board hearing, the Veteran affirmed that he elected to withdraw the issue of entitlement to an initial rating in excess of 30 percent prior to December 23, 2013, and in excess of 50 percent from December 23, 2013, for dysthymic disorder, from appellate consideration.  As noted above, a transcript of the Board hearing testimony is of record.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

Duies to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Earlier Effective Date Claim

The Veteran disagrees with the April 26, 2000, effective date assigned for the grant of service connection for tinnitus.  He contends that he is entitled to an effective date of April 30, 1998, the date that he filed a claim for service connection for hearing loss.  He claims that the evidence of record at that time not only showed hearing loss but also showed that he had tinnitus.  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).

In a November 2009 decision, the Board determined that service connection was warranted for tinnitus on the basis of excessive noise exposure during active duty service.  Thus, entitlement likely arose earlier than the currently established effective date as the Veteran's tinnitus was determined to be related to the in-service noise exposure.  However, the case turns on the date of receipt of the Veteran's claim as the effective date is the later of these two aspects of the claim.

Here, the earliest document that can be construed as a claim for service connection for tinnitus is the April 26, 2000 VA examination in which the Veteran complained that he experienced symptoms of stuffiness or fullness in the ears with tinnitus. Audiological examination on April 27, 2010 showed that he reported constant bilateral ringing tinnitus that had been present since around 1981.  

In consideration of this evidence, the Board concludes that the earliest effective date that is warranted is the currently assigned date of April 26, 2000; the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for this specific benefit. 

Further, as the Veteran's claim for service connection for tinnitus, was not received within one year of his January 1982 separation from service, the earliest possible effective date is the date of receipt of the Veteran's claim, April 26, 2000.  38 C.F.R. § 3.400 (b)(2)(i).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than April 26, 2000, for the grant of service connection for tinnitus.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 30 percent prior to December 23, 2013, and in excess of 50 percent from December 23, 2013, for dysthymic disorder, is dismissed.

Entitlement to an effective date earlier than April 26, 2000, for the grant of service connection for tinnitus is denied.


REMAND

As discussed above, the issue currently on appeal with regard to the left shoulder disability, is entitlement to a higher initial disability rating for the left shoulder.  As such, the appropriate effective date of assignment of the higher staged initial disability rating is part and parcel of this claim.  However, additional development is required before the Board can proceed with the adjudication of this appeal.

The Veteran was examined for his service-connected left shoulder disability in April 2010.  Given the Veteran's quest to seek the maximum benefit allowable, a contemporaneous VA examination is needed to assess the current severity of his left shoulder disability.  Moreover, the April 2010 examination report does not indicate that range of motion testing of the left shoulder was performed in passive motion, weight-bearing, and nonweight-bearing. See 38 C.F.R. § 4.59(2016); Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016). 

Accordingly, a new VA examination to determine the current severity of his service-connected left shoulder disability is warranted.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected left shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner. The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected left shoulder and the currently non-service-connected right shoulder if undamaged.  If the examiner is unable to conduct any required testing, or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so. 

A complete rationale for any opinion offered must be provided.

2.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


